Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are presented for examination.
Claims 1 & 9 are amended.

Information Disclosure Statements
4.	   The information disclosure statement (IDS) submitted on 11/30/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
5.	Applicant's arguments filed 12/16/21 regards to U.S.C. 103 have been fully considered but they are not persuasive.  The arguments are set forth below:
6.	Regarding claim 1: Applicant argues on page 6 that, “Amendment claim 1 recites “receiving, by a user equipment (UE), a new radio (NR) radio resource control RRC signal indicating a long term evolution (LTE) network parameter” The combination of Park and Kim does not teach or suggest this feature. Park does not teach or suggest the above-recited feature of claim 1. The Office Action relies on paragraphs [0121] and [0456-0457] as disclosing this feature. See Office Action, pp. 3-4 (Sep. 30, 2021). However, these paragraphs merely disclose “transmitting and receiving a EPDCCH signal.” Park, 9 [0455-0457] (emphasis added). The EPDCCH signal is a signal used in LTE/LTE-A systems, not in New Radio systems. See Park, {| [0195]. In fact, the Office Action acknowledges that Park does not explicitly discloses a New Radio (NR) Radio Resource Control (RRC) signal. See Office Action, p. 4. Therefore, Park does not teach or suggest “receiving ... a New Radio (NR) Radio Resource Control (RRC) signal indicating a Long Term Evolution (LTE) network parameter” as recited by claim 1.”
7.	Examiner respectfully disagrees because Park discloses receiving, by a user equipment (UE), a new radio (NR) radio resource control RRC signal indicating a long term evolution (LTE) network parameter (See FIG. 7, 12, Para. 0121 & 0040; the UE receives a CSI-RS configuration from the eNB through the RRC signaling message. The wireless access system includes a 3GPP long term evolution (LTE) system). Also, Park discloses receiving indication of parameters set for each EPDCCH-PRB-set (See Para. 0456). Given the broadest reasonable interpretation, the RRC signaling message in park is equivalent to a new radio (NR) radio resource control RC signal) & the indication of parameters in park is equivalent to LTE network parameters). The secondary reference, Kim also discloses NR/LTE coexistence in a dual connectivity situation when an LTE system and an NR system are connected (See Para. 0274). Thus, the combination of Park and Kim disclose all the limitations of claim 1. 
8.	Claim 9 is also rejected under 103 rejection as same rational as claim 1 above.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
10.	Claim 1-2, 4-5, 7, 9-10, 13-13 & 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (hereinafter referred as Park) U.S. Patent Application Publication No. 2015/0215905 A1, in view of Kim et al. (hereinafter referred as Kim) US Patent Application Publication No. 2019/0141696 A1.
Regarding claims 1 & 9: Park discloses a User Equipment (UE)/a method (See FIG. 13 & Para. 0465; a User Equipment (UE)) comprising: 
a processor (See FIG. 13 & Para. 0465; a User Equipment (UE) includes a processor 23); and a non-transitory computer readable storage medium (See FIG. 13 & Para. 0465; a User Equipment (UE) includes a memory 24) storing programming for execution by the processor, the programming including instructions to:
 receive a New Radio (NR) Radio Resource Control (RRC) signal indicating a Long Term Evolution (LTE) network parameter (See FIG. 7, 12, Para. 0121 & 0040; the UE receives a CSI-RS configuration from the eNB through the RRC signaling message. The wireless access system includes a 3GPP long term evolution (LTE) system). Also, Park discloses receiving indication of parameters set for each EPDCCH-PRB-set (See Para. 0456); and 
receive an NR downlink signal over one or more resources in a set of resources, the set of resources comprising a subset of resources reserved for an LTE signal, the subset of resources being indicated by the NR control signal, and the one or more resources excluding the subset of resources in the set of resources (See Para. 0459; once the UE succeeds in decoding the EPDCCH, the UE receives a PDSCH signal allocated by the DCI transmitted through the EPDCCH).
Park does not explicitly discloses a New Radio (NR) Radio Resource Control (RRC) signal.
However, Kim from the same field of endeavor discloses a New Radio (NR) Radio Resource Control (RRC) signal (See para. 0274; The secondary reference, Kim also discloses NR/LTE coexistence in a dual connectivity situation when an LTE system and an NR system are connected).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a New Radio (NR) Radio Resource Control (RRC) signal as taught by Kim in the system of Park to enhance mobile broadband communication, ultra-reliable and low latency communication (See Kim; Para. 0005; lines 1-2).
Regarding claims 2 & 10: the combination of Park and Kim discloses a User Equipment (UE)/a method.
(See Para. 0456; PRB set).
Regarding claims 4 & 12: the combination of Park and Kim discloses a User Equipment (UE)/a method.
Furthermore park discloses a User Equipment (UE)/a method, wherein the LTE network parameter is an LTE antenna port, and the programming further includes instructions to identify the subset of resources reserved for the LTE signal based on an LTE cell-specific reference signal (CRS) pattern associated with the LTE antenna port (See Para. 0257; DMRS).
Regarding claims 5 & 13: the combination of Park and Kim discloses a User Equipment (UE)/a method.
Furthermore park discloses a User Equipment (UE)/a method, wherein the LTE network parameter is a frequency offset, and the programming further includes instructions to identify the subset of resources reserved for the LTE signal based on the frequency offset (See Para. 0291-0292; frequency offset).
Regarding claims 7 & 15: the combination of Park and Kim discloses a User Equipment (UE)/a method.
Furthermore park discloses a User Equipment (UE)/a method, wherein the LTE network parameter is an LTE Multicast-Broadcast Single-Frequency Network (MBSFN) configuration, and the programming further includes instructions to identify the subset of resources reserved for the LTE signal based on an LTE subframe configuration indicated by the LTE MBSFN configuration (See Para. 0296; MBSFN).


Allowable Subject Matter
11.	Claims 3, 6, 8, 11, 14 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claims 17-22 are allowed. 

Conclusion
13.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	Lee et al. 2022/0078758 A1 (Title: Method and apparatus for power saving in NR V2X) (See FIG. 1, Para. 0069 & 0085).
B.	He et al. 2020/0037343 A1 (Title: Method and apparatus for network controlled resource allocation in NR V2X) (See FIG. abstract, Para. 0100, 0305 & 0354).
C.	Park et al. 2020/0021999 A1 (Title: Method and device for performing wireless communication in unlicensed band) (See FIG. 1, Para. 0056, 0092 & 0198).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469